Title: From Thomas Jefferson to Henry Dearborn, 25 May 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir
                     
                     Monticello May 25. 08.
                  
                  There is a subject on which I wished to speak with you before I left Washington; but an apt occasion did not occur. it is that of your continuance in office. perhaps it is as well to submit my thoughts to you by letter. the present summer is too important, in point of preparation, to leave your department unfilled, for any time, as I once thought might be done: and it would be with extreme reluctance that, so near the time of my own retirement, I should proceed to name any high officer, especially one who must be of the intimate councils of my successor, and who ought of course to be in his unreserved confidence. I think too it would make an honorable close of your term as well as mine, to leave our country in a state of substantial defence, which we found quite unprepared for it. indeed it would, for me, be a joyful annunciation to the next meeting of Congress, that the operations of defence are all compleat. I know that New York must be an exception: but perhaps even that may be closed before the 4th. of March, when you & I might both make our bow with approbation & satisfaction. nor should I suppose that under present circumstances anything interesting in your future office could make it important for you to repair to it’s immediate occupation. in February my successor will be declared, and may then, without reserve say whom he would wish me to nominate to the Senate in your place. I submit these circumstances to your consideration, & wishing in all things to consult your interests, your fame & feelings, it will give me sincere joy to learn that you will ‘watch with me to the end.’ I salute you with great affection & respect.
                  
                     Th: Jefferson
                     
                  
               